UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

U.S. v. Anthony Brinson, Crim. No. 19-153

PETITION FOR
WRIT OF HABEAS CORPUS

1. ANTHONY BRINSON, DOB 4/2/1991, is now confined to Southern State Correctional
Facility in Delmont, New Jersey.

2. ANTHONY BRINSON, DOB 4/2/1991 will be required at the United States District Court
in Newark, New Jersey for a Sentencing Hearing before the Honorable Susan D.

Wigenton, in the above-captioned case. A Writ of Habeas Corpus should be issued for that
purpose.

DATED: July 12, 2019
Newark, NJ oT

Elaine K. Ld, Assistant U.S. Attorney

real 7)

Sp Sane a Da pan U.S.D.J.

/ WRIT OF HABEAS CORPUS

 

  

Let the Writ/Issue.

   

The United States of America to Warden of Southern State Correctional Facility
WE COMMAND YOU that you have the body of

ANTHONY BRINSON, DOB 4/2/1991

now confined at the Southern State Correctional Facility, brought to the United States District
Court in Newark, New Jersey, on July 25, 2019, at 11:00 p.m., for a Sentencing Hearing
before the Honorable Susan D. Wigenton.

WITNESS the Honorable Susan D. Wigenton
United States District Judge
Newark, New Jersey

DATED: WILLIAM T. WALSH
IS, Jo! 7 Clerk of the U.S. District Court
for the District of New Jersey

Per: ( ee 0. Acts
Deputy Clerk
